Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-11 have been examined in this application. This communication is the first action on the merits.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving an in-vehicle promotion/determines the in-vehicle promotion based on a time of day, a user’s location, the user’s route, nearby vendors, the user’s favorite items, and the user’s favorite vendors/accepting the received in-vehicle promotion/selecting at least one item for purchase from a vendor/making a payment for the at least one item using an e-wallet/picking up the at least one purchased item at the location of the vendor/receiving a routing update to a location of the vendor. Claim 1 also recites the abstract concept of managing personal behavior or relationships or interactions between people, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: picking up the at least one purchased item at the location of the vendor. This judicial exception is not integrated into a practical application. The offer engine represents a generic computing element. The additional element of data gathering (breaking a geofence at the location of the vendor) represents insignificant extra-solution activity. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the offer engine represents a generic computing element, and data gathering (breaking a geofence at the location of the vendor) represents insignificant extra solution activity. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 8 is directed to a method, thus meeting the Step 1 eligibility criterion; claim 8 does recite the same abstract idea of a commercial interaction as Claim 1; some of the relevant claimed limitations include: receiving at least one in-vehicle promotion with a “remind me later” link from a vendor, wherein the promotion is based on a time of day, a user’s favorite items, the user’s favorite vendors, the user’s radio listening behavior, the user’s past purchases, the user’s current radio station/accepting the at least one in-vehicle promotion and opting to be “reminded later”/transmitting the at least one in-vehicle promotion to a companion application/accessing the at least one in-vehicle promotion /making a purchase for a product at a vendor’s website based on the at least one received in-vehicle promotion. This judicial exception is not integrated into a practical application. The mobile phone app represents a generic computing element. It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the mobile phone app represents a generic computing element. It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 8 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
 Remaining dependent claims 2-7, 9-11 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional elements of data gathering (receiving an arrival message as the vehicle approaches the location of the vendor) and adding tags to the URL (adds tags to the Uniform Resource Locator (URL) to ensure accurate tracking and revenue credit). Data gathering represents insignificant extra-solution activity; adding a tag to a URL represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of identifying data/traffic via the URL, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself; they do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 11 recites the limitation “the Uniform Resource Locator”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nallu et al. (9581463) in further view of Phillips (20060270421).
As per Claim 1, Nallu teaches:
receiving an in-vehicle promotion from an offer engine  ( the engine represents a generic computing element that performs the claimed limitation. at least fig13 and associated text – icon 1305)
wherein offer engine determines the in-vehicle promotion based on the user’s favorite vendors, the user’s favorite items  (at least col11, lines 35-45, col21, lines 55-67)
based on a user’s location, the user’s route  (at least: abstract; col10 , lines 1-30: personalizing the offer based on current location, time of day)
based on a time of day, nearby vendors  (at least: abstract, fig17 and associated text – listings meeting the criteria of a user may be emphasized to alert a user that an item desired by the user is located nearby to the user; col10 , lines 1-30: personalizing the offer based on current location, time of day)
selecting at least one item for purchase from a vendor;  (at least: abstract- selecting an item and purchasing the selected item)
making a payment for the at least one item using an e-wallet;  (at least: abstract – purchasing the selected item, fig12 and associated text – icons 1230, 1235; the payment is made via a payment account, i.e. an e-wallet- at least: col10, lines 1-20)
receiving a routing update to a location of the vendor; (at least col10, lines 30-45; claim 1 – update the route to include the retail location)
picking up the at least one purchased item at the location of the vendor.  (at least: col15, lines 5-30: purchase options can include merchant pickup), claim 7 – pickup instructions for the purchased selected item)
	accepting the received in-vehicle promotion; (at least: abstract, receiving selection of a selected item)
	Philips further teaches:
	breaking a geofence at the location of the vendor;  (Phillips, at least para 17, 18, 21, abstract).
It would have been obvious for someone skilled in the art at the time of the filing of the
invention to modify Nallu’s existing features, with Phillips’s feature of breaking a geofence at the location of the vendor, to provide location based services based on the vehicle location and proximity to a store/merchant – Phillips, abstract, para 13-14.
As per Claim 2, Nallu in view of Phillips teach:
	the offer engine is a food offer engine. (Phillips teaches a system that selects and sends food-related promotional content  [food offer engine] – at least para 138)
As per Claim 3, Nallu in view of Phillips teach:
	the offer engine is a fuel offer engine.  Phillips teaches a system that selects and sends gas-related promotional content [fuel offer engine] – at least para 186: presentation of points of interest, such as gas stations)
As per Claim 4, Nallu in view of Phillips teach:
the at least one item for purchase is selected from a list of favorite items.  (Nallu, at least col11, lines 35-45: promotion is based on user preferences, shopping lists, among other things.)
As per Claim 5, Nallu in view of Phillips teach:
access to the e-wallet requires at least one of a personal identification number (PIN), touch, and biometrics.  (Nallu, at least: abstract – purchasing the selected item, fig12 and associated text – icons 1230, 1235; the payment is made via a payment account, i.e. an e-wallet- at least: col10, lines 1-20. Using biometrics to access the payment account- at least: col15, lines 20-30: mobile device can include biometric authentication and authorization systems that can be used in conjunction with a navigated shopping service.)
As per Claim 6, Nallu in view of Phillips teach:
receiving an arrival message as the vehicle approaches the location of the vendor.  (Phillips, at least: abstract – providing location based alerts, and taking a geofence into account (proximity to a store/merchant)- para 17, 18, 21)
As per Claim 7, Nallu in view of Phillips teach:
the vendor is a user-defined favorite vendor.  (Nallu, at least col11, lines 35-45: promotion is based on user preferences, ‘shopping lists…among other things’. col21, lines 55-67: ‘various modifications and changes may be made to these embodiments without departing from the broader spirit and scope of the inventive subject matter. Nallu inherently teaches user-preferred merchants.)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nallu et al. (9581463) in further view of Jenkins (20160055517) in further view of Anderson (20130326354).
As per Claim 8, Nallu teaches:
receiving at least one in-vehicle promotion…from a vendor  (at least fig13 and associated text – icon 1305)
Jenkins further teaches:
promotion with a “remind me later” link   (A “remind me later” link is construed, in its broadest reasonable interpretation, as a feature that allows the user to save the promotion for later use. Jenkins teaches a user selecting promotions to be saved – at least para 6.)
wherein the in-vehicle promotion is based on a user’s favorite items, the user’s favorite vendors  (at least col11, lines 35-45, col21, lines 55-67)
wherein the in-vehicle promotion is based on a time of day (at least: abstract, fig17 and associated text – listings meeting the criteria of a user may be emphasized to alert a user that an item desired by the user is located nearby to the user; col10 , lines 1-30: personalizing the offer based on current location, time of day)
wherein the in-vehicle promotion is based on the user’s past purchases  (col10, lines 1- 50: offer options can be personalized based on current location, time of day, user profile data, past purchase history)
It would have been obvious for someone skilled in the art at the time of the filing of the
invention to modify Nallu’s existing features, with Jenkins’s feature of promotion with a “remind me later” link   / the vendor participates in a Marketplace, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Nallu in view of Jenkins further teach:
	accepting the at least one in-vehicle promotion and opting to be “reminded later”;   (Nallu teaches a touch screen input device – at least col8, lines 45-67: input/output devices such as a touch panel sensor, and the like. Jenkins further teaches a user saving offers – at least: abstract, para 5.)
	transmitting the at least one in-vehicle promotion to a companion application of a mobile phone of app of the user;  (Nallu teaches in-vehicle promotions- at least fig13 and associated text – icon 1305; Jenkins teaches saving the promotion to the mobile phone app of a user – at least para 4, 6; the multiple promotions that are saved and can be accessed by the user at a later date is construed as a marketplace.)
	accessing the at least one in-vehicle promotion in the companion application;  (Nallu teaches in-vehicle promotions- at least fig13 and associated text – icon 1305; Jenkins teaches saving promotions to the mobile phone app of a user – at least para 4, 6)
	making a purchase for a product at a vendor’s website based on the at least one received in-vehicle promotion.  (Nallu: at least: abstract – purchasing the selected item, fig12 and associated text – icons 1230, 1235; the payment is made via a payment account, i.e. an e-wallet- at least: col10, lines 1-20.  at least col5, lines 45-67: ‘In certain examples, using the navigated shopping service can include configuring automatic payments via an integrated or partner payment processing system, such as the PayPal.TM. payment system (from eBay Inc. of San Jose, Calif.).’)
	Anderson further teaches:
	promotion is based on the user’s radio listening behavior, the user’s current radio station;  (at least: para 40-41;   para 33: ad based on the user’s listening behavior – i.e. user has recently listened to several rock songs.)
It would have been obvious for someone skilled in the art at the time of the filing of the
invention to modify Nallu’s existing features, combined with Jenkins’s existing features, with Anderson’s feature of a promotion is based on the user’s radio listening behavior, the user’s current radio station, to select and personalize content items – Anderson, abstract.
As per Claim 9, Nallu in view of Jenkins in further view of Anderson teach:
the companion application stores all “remind me later” links. (Nallu teaches in-vehicle promotions- at least fig13 and associated text – icon 1305; Jenkins teaches saving promotions to the mobile phone app of a user – at least para 4, 6; the multiple promotions that are saved and can be accessed by the user at a later date is construed as a marketplace.)
As per Claim 10, Nallu in view of Jenkins in further view of Anderson teach:
	the at least one “remind me later” link includes vendor and timestamp information.  (The claimed feature represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. it describes the content of the “remind me later” link, however there is no function that is associated with the claimed descriptive feature. That the link includes vendor/timestamp info would have been obvious in view of Nallu in further view of Jenkins: Jenkins teaches coup data that includes ‘merchant name, discounted product, discount offered, and expiration date, is then extracted and placed in the local catalog, where it is associated with barcode data and a local unique identifier in the relational database.’ – at least para 27)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable in view of Nallu et al. (9581463) in further view of Jenkins (20160055517) in further view of Anderson (20130326354), in even further view of Heath et al. (20150163311).
As per Claim 13, Nallu in view of Jenkins in view of Anderson teach a plurality of offers/coupons saved and stored on a  mobile device – as noted above, but fail to teach the claimed limitation. However, Heath teaches:
the companion application adds tags to the Uniform Resource Locator (URL) to ensure accurate tracking and revenue credit.   (at least para 238: track content and offers using tag enabled sharing buttons and tracking via persistent and dynamic URL link generation; para 175)
It would have been obvious for someone skilled in the art at the time of the filing of the
invention to modify Nallu’s existing features, combined with Jenkins’s existing features, combined with Anderson’s existing feature, with Heath’s feature of the Marketplace ads tags to the Uniform Resource Locator (URL) to ensure accurate tracking and revenue credit, in order to capture user activity on external sites that is reported back to the system – Heath, para 175.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baren et al. (20190205854). It describes in-vehicle vending to passengers.
Giuli et al. (20190147513). It describes a telematics system and method for wireless retail order processing and fulfillment.
Halem et al. (20180232788). It describes an in-vehicle consumer purchase system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
12/16/2022